Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this ____
day of November 2010, by and among MedCAREERS GROUP, INC., a Nevada corporation
(the “Company”) and Nurses Lounge, Inc. a Texas corporation, (“NLI”), and the
persons executing this Agreement listed on the signature page hereto under the
heading “NLI Shareholders” (referred to as the “NLI Shareholders”), each a
“Party” and collectively the “Parties,” upon the following premises:


Premises.


WHEREAS, the NLI Shareholders own, collectively, 1000 shares of common stock,
totaling one-hundred percent (100%) of the issued and outstanding shares of NLI;


WHEREAS, the Company is a publicly-held corporation organized under the laws of
the State of Nevada whose common stock (the “Common Stock”) is quoted on the
Pink Sheets trading market under the symbol “MCGI”;


WHEREAS, NLI is a privately held corporation organized under the laws of the
State of Texas;


WHEREAS, the Company desires to acquire 100% of the issued and outstanding
shares of NLI in exchange for unissued shares of the Company’s common stock (the
"Exchange Offer" or the “Exchange”), so that NLI will become a wholly-owned
subsidiary of the Company; and


WHEREAS, the NLI Shareholders desire to exchange their shares in NLI in exchange
for shares of authorized but unissued shares of common stock of the Company.


Agreement


Construction of Terms. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and “hereunder” are references to this Agreement, taken as
a whole; the term “includes” or “including” shall mean “including, without
limitation;” the word “or” is not exclusive; and references to a “Section,”
“subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made. All references to a law, regulation or
ordinance include any amendment or modification thereof. The singular shall
include the plural and the masculine shall include the feminine, and vice versa.
References to “days” shall mean calendar days.
 
 
 

--------------------------------------------------------------------------------

 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF
NLI AND THE NLI SHAREHOLDERS


As an inducement to and to obtain the reliance of the Company, except as set
forth on the NLI Schedules (as hereinafter defined, which shall contain any
exceptions or qualifications to the representations and warranties are set forth
below), NLI and the NLI Shareholders represent and warrant as follows:


Section 1.01  Organization.  NLI is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas.  NLI has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualifications
to do business as a foreign corporation in the states or countries in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to be so qualified
would not have a material adverse effect on its business.  Included in the NLI
Schedules are complete and correct copies of the Certificate of Incorporation
and Bylaws of NLI as in effect on the date hereof.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of NLI’s Certificate of
Incorporation (or similar organizational documents) or Bylaws.  NLI has taken
all actions required by law, its Certificate of Incorporation (or similar
organizational documents), or otherwise to authorize the execution and delivery
of this Agreement.  NLI has full power, authority, and legal right and has taken
all action required by law, its Certificate of Incorporation (or similar
organizational documents), and otherwise to consummate the transactions herein
contemplated.


Section 1.02  Capitalization.


(a)  The authorized capitalization of NLI consists of 1,000 shares of common
stock of which One Thousand (1,000) shares are currently issued and outstanding.
 
(b)  All issued and outstanding shares of NLI are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.


Section 1.03  Subsidiaries and Predecessor Corporations.  NLI does not have any
predecessor corporation(s) or subsidiary(ies), and does not own, beneficially or
of record, any shares of any other corporation, except that The Nurses Lounge.
L.P. is a predecessor corporation.


 
 

--------------------------------------------------------------------------------

 
Section 1.04   Other Information.


(a)           NLI has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable or
as provided in the NLI Schedules.


(b)           NLI has filed all federal, provincial, state or local income
and/or franchise tax returns required to be filed by it from inception to the
date hereof.  Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial.


(c)           The books and records of NLI are in all material respects complete
and correct and have been maintained in accordance with good business and
accounting practices.


(d)           Except as set forth in Schedule 1.04 (d) attached hereto, NLI has
no liabilities, direct or indirect, matured or unmatured, contingent or
otherwise, including payables, on the Closing Date.


Section 1.05  Information.  The information concerning NLI set forth in this
Agreement and in the NLI Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.


Section 1.06  Options, Warrants, Convertible Securities.  There are no existing
options, warrants, calls, convertible securities or commitments of any character
relating to the authorized and unissued stock of NLI.


Section 1.07  Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the NLI Schedules, since January 1, 2010:


(a)           There has not been (i) any material adverse change in the
business, operations, properties, assets, or condition of NLI or the operation
of the assets constituting “Nurses Lounge” or (ii) any damage, destruction, or
loss to NLI (whether or not covered by insurance) materially and adversely
affecting the business or financial condition of NLI; and


(b)            To the best knowledge of the NLI Shareholders, NLI has not become
subject to any law or regulation which materially and adversely affects, or in
the future may adversely affect, the business, operations, properties, assets,
or condition of NLI.


 
 

--------------------------------------------------------------------------------

 
Section 1.08  NLI and Related Matters.  No third party has any right to, and NLI
has not received any notice of infringement of or conflict with asserted rights
of others with respect to, any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the proposed business, operations, financial condition, income, or business
prospects of NLI or any material portion of its properties, assets, or rights.


Section 1.09  Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the knowledge of the NLI Shareholders after
reasonable investigation, threatened by or against NLI or  its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  The
NLI Shareholders do not have any knowledge of any material default with respect
to any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.


 Section 1.10  Contracts.


(a)           All contracts, agreements, franchises, license agreements, and
other commitments, if any, to which NLI is a party and which are material to the
operations of NLI taken as a whole are valid and enforceable by NLI in all
material respects, except as limited by bankruptcy and insolvency laws and by
other laws affecting the rights of creditors generally;


 (b)           NLI is not a party to or bound by, and the properties of NLI are
not subject to, any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of NLI; and


(c)           Except as included or described in the NLI Schedules, NLI is not a
party to any oral or written (i) contract for the employment of any officer or
employee which is not terminable on thirty (30) days, or less notice; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan; (iii) agreement, contract, or indenture
relating to the borrowing of money; (iv) guaranty of any obligation, other than
one on which NLI is a primary obligor, for the borrowing of money or otherwise,
excluding endorsements made for collection and other guaranties of obligations
which, in the aggregate do not exceed more than one (1) year or providing for
payments in excess of Ten Thousand Dollars ($10,000) in the aggregate; (v)
collective bargaining agreement; or (vi) agreement with any present or former
officer or director of NLI.


 
 

--------------------------------------------------------------------------------

 
Section 1.11  Material Contract Defaults.  NLI is not in default in any material
respect under the terms of any outstanding material contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets or condition of NLI and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which NLI has not taken adequate steps to prevent such a default from
occurring.


Section 1.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which NLI is a party or to which any of its
properties or operations are subject as of the date of this Agreement and/or as
of the Closing Date.


Section 1.13  Compliance With Laws and Regulations.  Except as set forth in the
NLI Schedules, to the best of the knowledge of the NLI Shareholders, NLI has
complied with all applicable statutes and regulations of any federal,
provincial, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of NLI or except to the
extent that noncompliance would not result in the occurrence of any material
liability for NLI.


Section 1.14  Approval of Agreement.  The Directors of NLI shall have authorized
the execution and delivery of this Agreement by NLI and approved this Agreement
and the transactions contemplated hereby.


Section 1.15  NLI Schedules.  NLI will deliver to the Company the following
schedules, if such schedules are applicable to the business of NLI, which are
collectively referred to as the " NLI Schedules" and which consist of separate
schedules dated as of the date of execution of this Agreement, all certified by
the principal executive officer of NLI as complete, true, and correct as of the
date of this Agreement in all material respects:


(a)           a schedule containing complete and correct copies of the Bylaws,
and Articles of Incorporation or similar organizational documents of NLI in
effect as of the date of this Agreement;


(b)           a schedule containing any Corporate Resolutions of the
Shareholders of  NLI;


(c)           a schedule containing Minutes of meetings of the Board of
Directors of NLI;


(d)           a schedule listing any and all federal, provincial, state and
local tax identification numbers of NLI and containing complete and correct
copies of all federal, provincial, state and local tax returns filed by NLI;


 
 

--------------------------------------------------------------------------------

 
(e)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed by NLI.  Any fact known
to be, or to the best knowledge of the NLI Shareholders or after reasonable
investigation, reasonably believed to be, contrary to any of the
representations, covenants, and warranties made in Article I are required to be
disclosed in the NLI Schedules pursuant to this Section; and


(h)           a schedule of any and all limitations or qualifications or
exceptions to the representations, covenants and warranties of NLI and the NLI
Shareholders contained in Article 1 of this Agreement, if any.


Section 1.16  Valid Obligation.  This Agreement and all agreements and other
documents executed by NLI in connection herewith constitute the valid and
binding obligation of NLI, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.


Section 1.17  Assets.  NLI has good and marketable title to all of its
properties, inventory, interest in properties, and assets, real and personal
(“Assets”).  Except as set forth in NLI Schedules, NLI owns, free and clear of
any liens, claims, encumbrances, royalty interests, or other restrictions or
limitations of any nature whatsoever, any and all products, including the
underlying technology and data, and all procedures, techniques, marketing plans,
business plans, methods of management, or other information utilized in
connection with NLI's business.


Section 1.18  Acquisition of the Shares by the NLI Shareholders. The NLI
Shareholders are acquiring the Shares (as defined in Section 3.01) for their own
account without the participation of any other person and with the intent of
holding the Shares for investment and without the intent of participating,
directly or indirectly, in a distribution of the Shares, or any portion thereof,
and not with a view to, or for resale in connection with, any distribution of
the Shares, or any portion thereof. The NLI Shareholders have read, understood
and consulted with their legal counsel regarding the limitations and
requirements of Section 5 of the Securities Act of 1933, as amended (the “1933
Act”).  The NLI Shareholders will offer, sell, pledge, convey or otherwise
transfer the Shares, or any portion thereof, only if: (i) pursuant to an
effective registration statement under the 1933 Act and any and all applicable
state securities or Blue Sky laws or in a transaction which is otherwise in
compliance with the 1933 Act and such laws; or (ii) pursuant to a valid
exemption from registration.


Section 1.19  Exemption from Registration.  The Exchange and the transactions
contemplated thereby, meet an exemption from registration pursuant to Rule 506
of Regulation D promulgated under the 1933 Act.


 
 

--------------------------------------------------------------------------------

 
Section 1.20  Representations, Acknowledgements and Warranties of the NLI
Shareholders. The NLI Shareholders represent, acknowledge and warrant the
following to the Company, except as set forth on the NLI Schedules (as
hereinafter defined, which shall contain any exceptions or qualifications to the
representations and warranties are set forth below), and agree that such
representations, acknowledgements and warranties shall be automatically
reconfirmed on the Closing Date:


(a) Each NLI Shareholder recognizes that the Shares have not been registered
under the 1933 Act, nor under the securities laws of any state and, therefore,
cannot be resold unless the resale of the Shares is registered under the 1933
Act or unless an exemption from registration is available.  Each NLI Shareholder
may not sell the Shares without registering them under the 1933 Act and any
applicable state securities laws unless exemptions from such registration
requirements are available with respect to any such sale;


(b) Each NLI Shareholder is acquiring the Shares for its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and does not presently have any reason to
anticipate any change in his circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require the sale or
distribution of the Shares.  No one other than the NLI Shareholder will have any
beneficial interest in said securities.  Each NLI Shareholder agrees to set
forth the terms of its ownership, record address and tax id number on the Type
of Ownership Form, attached hereto as Exhibit A;


(c) Each NLI Shareholder acknowledges (the following defined as the
“Acknowledgements”) that each of them:


a. is a “sophisticated investor”, and
 
b. has had an opportunity to and in fact has thoroughly reviewed the Company’s
periodic report (Form 10-K and 10-Q) filings, current report filings (Form 8-K)
and the audited and unaudited financial statements, risk factors, results of
operations and related business disclosures described therein at http:///www.
SEC. gov (“EDGAR”);  has had a reasonable opportunity to ask questions of and
receive answers and to request additional relevant information from a person or
persons acting on behalf of the Company regarding such information; and has no
pending questions as of the date of this Agreement;


(d) has such knowledge and experience in financial and business matters  that
such NLI Shareholder is capable of evaluating the merits and risks of an
investment in the Shares and of making an informed investment decision, and does
not require a representative in evaluating the merits and risks of an investment
in the Shares;


 
 

--------------------------------------------------------------------------------

 
(e) recognizes that an investment in the Company is a speculative venture and
that the total amount of consideration tendered in connection with the Exchange
Offer is placed at the risk of the business and may be completely lost.  The
ownership of the Shares as an investment involves special risks;


(f) realizes that the Shares cannot readily be sold as they will be restricted
securities and therefore the Shares must not be accepted in the Exchange Offer
unless such NLI Shareholder has liquid assets sufficient to assure that such
purchase will cause no undue financial difficulties and such NLI Shareholder can
provide for current needs and possible personal contingencies;


(g) confirm and represent that each is able (i) to bear the economic risk of his
investment, (ii) to hold the Shares for an indefinite period of time, and (iii)
to afford a complete loss of its investment.  Each NLI Shareholder also
represents that he has (i) adequate means of providing for its current needs and
possible personal contingencies, and (ii) has no need for liquidity in this
particular investment;


(h) confirm that all information which such NLI Shareholder has provided to the
Company concerning such NLI Shareholder’s financial position and knowledge of
financial and business matters is correct and complete as of the date hereof,
and if there should be any material change in such information prior to the
Closing Date,  such NLI Shareholder will immediately provide the Company with
such information;


(i) carefully considered and has, to the extent it believes such discussion
necessary, discussed with his professional, legal, tax and financial advisors,
the suitability of an investment in the Shares for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
have determined that the Shares are a suitable investment for it;


(j) has not become aware of and has not been offered the Shares by any form of
general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to such NLI Shareholder’s knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising; and


(k)           understands that:


(i)pursuant to Rule 144 of the 1933 Act (“Rule 144”), a “shell company” is
defined as a company that has no or nominal operations; and, either no or
nominal assets; assets consisting solely of cash and cash equivalents; or assets
consisting of any amount of cash and cash equivalents and nominal other
assets.  As such, the Company acknowledges that it was once a “shell company”
pursuant to Rule 144 (the Company does not currently believe it is still
considered a “shell company”, however there is a risk that the Securities and
Exchange Commission could still take the position that the Company is a “shell
company”), and as such, resales of the Company’s securities (including the
Shares) pursuant to Rule 144 may not be made until all of the following criteria
set forth in Rule 144(i)(2) have been met: (1) the Company has ceased to be a
shell company, (2) Company is subject to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (3) Company has filed all
of its required periodic reports (other than 8-k’s) for the prior one year
period, and (4) a period of at least twelve months has elapsed from the date
“Form 10 like information” was filed with the Securities and Exchange Commission
(the “Commission”) reflecting the Company’s status as a non-shell company.


 
 

--------------------------------------------------------------------------------

 
(ii)           Because the Company is not current in its filings as required by
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (as
stated herein the Company has not filed its Form 10-Q for the three months ended
July 31, 2010), none of Company’s securities (including the Shares) can be
resold pursuant to Rule 144, until at least a year after Company has complied
with Rule 144(i)(2), and until such time as the Company has filed all of its
required periodic reports for a period of one year.


(iii)           As such, and because (1) the Company believes that it ceased
being a “shell company” on August 11, 2010 (which would mean that assuming
compliance with the other requirements of Rule 144(i)(2), which the Company is
not in compliance with as provided in (2), no sales would be eligible to be made
under Rule 144, until at the earliest August 11, 2011); (2) the Company is
currently deficient in its periodic report filing and therefore not eligible for
Rule 144 regardless of its believed status as a former “shell company”; and 3)
the Commission could still take the position that the Company is a “shell
company” and therefore not eligible to use Rule 144 until such time as it
complies with Rule 144(i)(2) and otherwise ceases to be a “shell company”, the
Shares will have no liquidity until and unless such Securities are registered
with the Commission, or an exemption for resales can be relied upon other than
Rule 144 and/or until a year after we have deemed to have complied with the
requirements of Rule 144(i)(2) as described above, and only assuming we are
current in our periodic filings.


(iv)           As a result, the NLI Shareholders may never be able to sell the
Shares.  The Company has advised the NLI Shareholders that it may be
substantially more difficult or impossible for the Company to fund its
operations and pay its consultants with Company’s securities instead of
cash.  Furthermore, the Company represents that it will be substantially more
difficult for the Company to obtain funding through the sale of debt or equity
securities unless the Company agrees to register such securities with the
Commission, which could cause the Company to expend additional resources in the
future.  The Company’s status as a former “shell company” (and potential status
as a current “shell company”) is highly likely to prevent Company from raising
any additional funds, engaging consultants, using Company securities to pay for
any acquisitions, which could cause the value of the Company’s securities, if
any, to decline in value or become worthless.  Furthermore, as Company may not
ever comply with Rule 144(i)(2), the NLI Shareholders may be forced to hold such
Shares indefinitely, and such Shares may not have any liquidity.


Section 1.21.  Insider Trading.  The NLI Shareholders certify and confirm that
they have not personally, nor through any third parties, purchased, nor caused
to be purchased in the public marketplace any publicly-traded shares of the
Company.  The NLI Shareholders further certify and confirm that they have not
communicated the nature of the transactions contemplated herein, are not aware
of any disclosure of non-public information regarding the Company or the
transactions contemplated herein, and are not a party to any insider trading in
the Company’s securities.  The NLI Shareholders further certify and confirm that
they have not “tipped” any related parties nor third parties regarding the
transactions contemplated herein, and/or advised any parties to purchase shares
of the Company’s securities in the marketplace.


 
 

--------------------------------------------------------------------------------

 
ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY


As an inducement to, and to obtain the reliance of the NLI Shareholders, except
as set forth in the Company Schedules (as hereinafter defined), the Company
represents and warrants as follows:


Section 2.01  Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets, to carry on its
business in all material respects as it is now being conducted and as
contemplated after the Exchange, and except where failure to be so qualified
would not have a material adverse effect on its business, there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.


Section 2.02  Capitalization.  The Company is authorized to issue 100,000,000
shares of Common Stock, and has 32,850,000 shares of Common Stock outstanding as
of the date of this Agreement.  All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.  The Company will cancel certain
consenting shareholders’ shares such that after the Closing of the transaction
contemplated by this Agreement the total number of outstanding share of Common
Stock will be 40,000,000.


Section 2.03  Governmental Authorizations.  The Company has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal,
provincial and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby.


Section 2.04  Compliance With Laws and Regulations.  To the best of its
knowledge, the Company has complied with all applicable statutes and regulations
of any federal, provincial, state, or other applicable governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
the Company or except to the extent that noncompliance would not result in the
occurrence of any material liability.  This compliance includes, but is not
limited to, the filing of all reports, filings and schedules to date with
federal, provincial and state securities authorities (except as provided
below).  Notwithstanding the foregoing, as of November 10, 2010, the Company has
not filed its quarterly report of the three months ending July 31, 2010.


 
 

--------------------------------------------------------------------------------

 
Section 2.05  Approval of Agreement.  The Board of Directors of the Company will
authorize the execution and delivery of this Agreement by the Company and
approve this Agreement and the transactions contemplated hereby prior to the
Closing Date.


Section 2.06  Valid Obligation.  This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


Section 2.07  Reporting Requirements of the Company.  The Company is subject to
the reporting and filing requirement of the Securities Act of 1933, as amended
(the “Securities Act”), provided that as provided above, the Company is
deficient in filing its Form 10-Q Quarterly Report for the three months ending
July 31, 2010.


ARTICLE III
PLAN OF EXCHANGE


Section 3.01 The Exchange.


(a)           On the terms and subject to the conditions set forth in this
Agreement, on the Closing Date (as defined below), NLI and the NLI Shareholders
shall accept the Exchange Offer described herein and shall assign, transfer and
deliver, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, the shares of
NLI set forth herein, in the aggregate constituting no less than One Hundred
Percent (100%) of the issued and outstanding shares of NLI to the Company at the
Closing.
 
 

 
 
 

--------------------------------------------------------------------------------

 
(b)           The Company shall accept the Exchange Offer, and shall, on the
terms and conditions set forth in this Agreement:


(1)           issue the NLI Shareholders 24,000,000 shares of the Company’s
restricted common stock (the “Shares”) in consideration for One Hundred Percent
(100%) of the ownership interest of NLI.  The Shares shall be distributed to the
NLI shareholders as provided in the attached “Share Distribution
Schedule”.  Simultaneously, the Company will cause certain consenting
shareholders to cancel enough outstanding shares of the Company such that the
Shares (24,000,000 shares) equals 60% of the then outstanding common shares of
the Company (the “Cancellation”).


Section 3.02  Closing.  The closing (“Closing”) of the transaction contemplated
by this Agreement shall occur automatically, and without any further required
action from either Party, upon the satisfaction of the Closing Conditions
(described below) which date shall in no event be later than November 20, 2010,
unless such date is extended in writing by the mutual consent of all Parties
(the "Closing Date").


(a)           The following “Closing Conditions” shall have occurred, or have
been waived by NLI and the Company in writing, prior to the Closing Date:


(i)           The Exchange shall have been approved, and the Shares, shall have
been delivered by the Company in accordance with Section 3.01; and


(ii)           The NLI Shareholders shall have surrendered the certificate
evidencing One Hundred Percent (100%) of the shares of NLI, duly endorsed with
Medallion Guaranteed stock powers so as to make the Company the sole owner
thereof;


(iii)           The Company shall have complied with all of the requirements of
Article VI, below; and


(iv)           The Company shall have effected the Cancellation.


(b)           Promptly following Closing, the following will occur:


(i)             The Company and NLI shall execute, acknowledge, and deliver (or
shall ensure to be executed, acknowledged, and delivered) any and all
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.


 
 

--------------------------------------------------------------------------------

 
Section 3.03  Tradability of Shares. The Shares to be issued to the NLI
Shareholders have not been registered under the 1933 Act, nor registered under
any state securities law, and are "restricted securities" as that term is
defined in Rule 144 under the 1933 Act.  The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act.  Furthermore, as discussed above, Rule 144 may not ever be
available for resales of the Shares.  The Shares will bear the following
restrictive legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER:  i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.”




ARTICLE IV
SPECIAL COVENANTS


Section 4.01  Access to Properties and Records.  NLI will afford to the officers
and authorized representatives of the Company reasonable access to the
properties, books and records of NLI, in order that the Company have a full
opportunity to make a reasonable investigation as to the affairs of NLI, and
will furnish the Company with such additional financial and operating data and
other information as to the business and properties of NLI, as the Company shall
from time to time reasonably request.  Any such investigation and examination
shall be conducted at reasonable times and under reasonable circumstances, and
each party hereto shall cooperate fully therein.  No investigation by a party
hereto shall, however, diminish or waive in any way any of the representations,
warranties, covenants or agreements of the other party under this Agreement.


Section 4.02  Delivery of Books and Records and Bank Accounts.  At the Closing,
NLI shall deliver to the Company copies of the corporate minute books, books of
account, contracts, records, and all other books or documents including the bank
accounts of NLI now in the possession of NLI or its representatives.


Section 4.03  Third Party Consents and Certificates.  The Company and NLI agree
to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.


 
 

--------------------------------------------------------------------------------

 
Section 4.04  Indemnification.


(a)           Indemnification of the Company.  Subject to the terms and
conditions of this Section 4.04(a), NLI and the NLI Shareholders agree to
jointly and severally, indemnify, defend and hold harmless the Company, its
respective affiliates, its respective present and former directors, officers,
shareholders, employees, attorneys and agents and its respective heirs,
executors, administrators, successors and assigns (the “Company Indemnified
Persons”), from and against any and all claims, liabilities and losses which may
be imposed on, incurred by or asserted against any Company Indemnified Person,
arising out of or resulting from, directly or indirectly:


(i)           the inaccuracy of any representation or breach of any warranty of
NLI or the NLI Shareholders contained in or made pursuant to this Agreement
which was not disclosed to the Company in writing prior to the Closing;


(ii)           the breach of any covenant or agreement of  NLI or the NLI
Shareholders contained in this Agreement; or


(iii)          any claim to fees or costs for alleged services by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of  NLI or the NLI Shareholders in connection with this Agreement;


provided, however, that  NLI and the NLI Shareholders shall not be liable for
any portion of any claims, liabilities or losses resulting from a material
breach by the Company, of any of its obligations under this Agreement or from
the Company’s gross negligence, fraud or willful misconduct.  The
indemnification provided for in this Section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


(b)           Indemnification of NLI.  Subject to the terms and conditions of
this Section 4.04(b), from and after the Closing, the Company agrees to
indemnify, defend and hold harmless NLI, its respective affiliates, its
respective present and former directors, officers, shareholders, employees,
attorneys and agents and its respective heirs, executors, administrators,
successors and assigns and the NLI Shareholders (the “NLI Indemnified Persons”),
from and against any and all claims, liabilities and losses which may be imposed
on, incurred by or asserted against any NLI Indemnified Person, arising out of
or resulting from, directly or indirectly:


(i)           the inaccuracy of any representation or breach of any warranty of
the Company contained in or made pursuant to this Agreement which was not
disclosed to NLI in writing prior to the Closing;


(ii)           the breach of any covenant or agreement of the Company contained
in this Agreement;


 
 

--------------------------------------------------------------------------------

 
(iii)           any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of the Company in connection with this Agreement;


provided, however, that the Company shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by NLI or the NLI
Shareholders of their obligations under this Agreement or from NLI’s or any NLI
Indemnified Persons’ gross negligence, fraud or willful misconduct.  The
indemnification provided for in this Section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY


The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.01  Ownership of NLI.  Prior to the Closing Date, the NLI Shareholders
shall have demonstrated to the Company, with evidence reasonably satisfactory to
the Company, that the NLI Shareholders are the owners of all of the outstanding
securities of NLI.


Section 5.02  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by NLI and the NLI Shareholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this
Agreement).  NLI and the NLI Shareholders shall have performed or complied with
all covenants and conditions required by this Agreement to be performed or
complied with by NLI or the NLI Shareholders prior to or at the Closing.  The
Company shall be furnished with a certificate, signed by a duly authorized
executive officer of NLI and dated the Closing Date, to the foregoing effect.


Section 5.03  Officer's Certificate.  The Company shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
NLI to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of NLI threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the NLI Schedules, by or
against NLI, which might result in any material adverse change in any of the
assets, properties, business, or operations of NLI.


Section 5.04  Approval by NLI.  The Exchange shall have been approved by NLI and
the NLI Shareholders.  The Board of Directors of NLI shall have approved the
transactions contemplated by this Agreement.


 
 

--------------------------------------------------------------------------------

 
Section 5.05  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.06  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and NLI after the Closing Date on the basis as
presently operated shall have been obtained.


Section 5.07  Audit.  NLI shall cooperate in all reasonable respects so that an
audit can be completed of the NLI business.


Section 5.08  Other Items.  NLI shall have received further opinions, documents,
certificates, or instruments relating to the transactions contemplated hereby as
the Company may reasonably request.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF
NLI AND THE NLI SHAREHOLDERS


The obligations of NLI and the NLI Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:


Section 6.01  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, the Company shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Company and shall have satisfied all conditions set forth herein
prior to or at the Closing.  NLI shall have been furnished with certificates,
signed by duly authorized executive officers of the Company and dated the
Closing Date, to the foregoing effect.


Section 6.02  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.03  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and NLI after the Closing Date on the basis as
presently operated shall have been obtained.


 
 

--------------------------------------------------------------------------------

 
ARTICLE VII
MISCELLANEOUS


Section 7.01  Broker/Finder’s Fee.  No broker’s or finder’s fee will be paid in
connection with the transaction contemplated by this Agreement.  The Company,
and NLI, each agree to indemnify the other against any claim by any third person
other than those described above for any commission, brokerage, or finder's fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.02  Governing Law and Arbitration.  This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Georgia without giving effect to principles of conflicts of law
thereunder.  All controversies, disputes or claims arising out of or relating to
this Agreement shall be resolved by binding arbitration.  The arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  All arbitrators shall possess such experience in, and
knowledge of, the subject area of the controversy or claim so as to qualify as
an “expert” with respect to such subject matter. The governing law for the
purposes of any arbitration arising hereunder shall be in Fulton County,
Georgia.  The prevailing party shall be entitled to receive its reasonable
attorney’s fees and all costs relating to the arbitration.  Any award rendered
by arbitration shall be final and binding on the parties, and judgment thereon
may be entered in any court of competent jurisdiction.


Section 7.03  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


If to the Company, to:                         MedCAREERS Group, Inc.
Attn: W. Goldstein
Five Concourse Parkway
Suite 2925
Atlanta, GA  30328




With copies to:                                     David M. Loev, Esq.
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401


If to NLI, to:                                           c/o Doug Moe, Esq.
8000 IH-10 West
Suite 1500
San Antonio, TX  78230


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this
Section.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular or registered or certified mail, three business days
after it is duly deposited in the mails; (B) in the case of a notice delivered
by hand, when personally delivered; (C) in the case of a notice sent by
overnight mail or overnight courier service, the next business day after such
notice is mailed or delivered to such courier, in each case given or addressed
as aforesaid.


 
 

--------------------------------------------------------------------------------

 
Section 7.04  Attorney's Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


Section 7.05  Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge (through
no fault or action of the Party holding such information on behalf of the other
Party), or is required by a court of competent jurisdiction to be published; or
(ii) to the extent that such data or information must be used or disclosed in
order to consummate the transactions contemplated by this Agreement.  In the
event of the termination of this Agreement, each party shall return to the other
party all documents and other materials obtained by it or on its behalf and
shall destroy all copies, digests, work papers, abstracts or other materials
relating thereto, and each party will continue to comply with the
confidentiality provisions set forth herein.  NLI further agrees and consents to
the disclosure by the Company of any material information regarding NLI which
the Company or its counsel deems necessary for disclosure in the Company’s
public filings on EDGAR in connection with the Company’s current or periodic
report filings.  The Company shall be required to obtain the prior consent of
NLI to publicly disclose such information, which consent shall not be
unreasonably withheld, and shall be provided on a timely consistent with the
Company’s filing obligations under Form 8-K and/or the Securities Act of 1933,
as amended or the Securities Act of 1934, as amended, if necessary.  The Company
shall use its best efforts to avoid the disclosure of any competitive pricing or
specific customer information to the public.  The NLI Shareholders, and each
current officer, Director and employee of NLI agrees to keep confidential as
provided in this Section 7.05, any and all information relating to the
operations of NLI which is non-public following the Exchange.


Section 7.06  Publicity.  Prior to or after the Closing of the transaction
contemplated herein, any announcement, or press or news release by NLI or its
shareholders, employees, officers, directors, or agents shall be reviewed and
approved by the Company prior to its release, subject to any requirements of
law. The Company shall be allowed to make any announcements relating to this
Agreement or the transactions contemplated herein, and shall be allowed to file
this Agreement and any exhibits or related agreements as may be required
pursuant to the Company’s public reporting obligations with the Securities and
Exchange Commission, subject to prior approval by NLI, which approval shall not
be unreasonably withheld. Prior to the Closing and prior to the Closing Date,
NLI shall make no announcements relating to this Agreement, the Company or the
transactions contemplated herein without the prior written consent of the
Company, which approval will not be unreasonably withheld.
 

 
 
 

--------------------------------------------------------------------------------

 
Section 7.07  Third Party Beneficiaries.  This contract is strictly between the
Company, the NLI Shareholders and NLI, and, except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.


Section 7.07  Expenses.  The Company and NLI each hereto agree to pay their own
costs and expenses incurred in negotiating this Agreement including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby, and those costs and expenses
incurred in consummating the transactions described herein.


Section 7.08  Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.


Section 7.09  Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two (2)
years, provided that the confidentiality requirements set forth above shall
survive until such information is publicly known, if ever.


Section 7.10  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.11  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 7.12  Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.


 
 

--------------------------------------------------------------------------------

 
Section 7.13  Construction.  The Parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Parties hereto.  In
this Agreement, the word “include”, “includes”, “including” and “such as” are to
be construed as if they were immediately followed by the words, without
limitation.


Section 7.14  Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


Section 7.15  Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.


Section 7.16  Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original.  A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.


Section 7.17  Certain Limitations on Representations by NLI Shareholders.  The
Company acknowledges that the NLI Shareholders other than Tim Armes are signing
this Agreement: (i) as an indication of consent to this Agreement and the terms
and conditions herein; and (ii) to make the representations set forth in
Sections 1.18 through 1.21 of this Agreement, confirm their understanding of
Section 3.03 hereof, and Article VII herein.  Each NLI shareholder shall be
responsible only for their own representations under Sections 1.18 through 1.21
of this Agreement, confirm their understanding of Section 3.03 hereof, and
Article VII herein.  These express representations are not made joint and
severally.  Tim Armes is signing this Agreement for the purposes of making all
representations and warranties on behalf of Nurses Lounge, Inc. and as an NLI
Shareholder.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.


MEDCAREERS GROUP, INC.
NLI Shareholders
     
AJCBA, LLLP
   
By: /s/ William A. Goldstein
By: /s/ Anthony J. Unruh
       William A. Goldstein, CEO
   
The Fox-McCarthy Family Limited Partners
   
 
By: /s/ Martin Fox
   
Nurses Lounge, Inc.
/s/ Robert Rea
 
Robert Rea
   
By: /s/ Timothy Armes
/s/ Chip Tabor
 
Chip Tabor
Its: President
   
/s/ Wes Ashworth
 
Wes Ashworth
     
/s/ Doug Moe
 
Doug Moe
     
/s/ Bill Turner
 
Bill Turner
     
/s/ James Bone
 
James Bone
     
/s/ Timothy Armes
 
Timothy Armes



 
 

--------------------------------------------------------------------------------

 
Share Distribution Schedule –




1) The Fox-McCarthy Family Limited Partnership, LLP


Shares:  3,945,081


2) AJBCA, LLLP


Shares:  3,945,081


3) Doug Moe


Shares: 150,000


4) William P. Turner


Shares: 100,000


5) James Bone


Shares 100,000


6) Wesley J. Ashworth III


Shares: 285,681


7) Robert William Rea


Shares: 285,681


8) Chip C. Tabor III


Shares: 285,681


9) Timothy G Armes


Shares: 14,902,795

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TYPE OF OWNERSHIP FORM
(CHECK ONE):



 
INDIVIDUAL OWNERSHIP (one signature required)



_____
TRUST (please include name of trust, name of trustee, and date trust was formed
and copy of the Trust Agreement or other authorization)



_____
PARTNERSHIP (please include a copy of the Partnership Agreement authorizing
signature)




 
CORPORATION (please include a certified corporate resolution authorizing
signature)

________________________________________________________________________
Please print here the exact name (registration)
Such NLI Shareholder desires to appear in the records of the Company.
________________________________________________________________________
Please print here the exact address
 Such NLI Shareholder desires to appear in the records of the Company.
________________________________________________________________________
If interest payments are to be made to an address other than that shown above
(i.e., a
brokerage account), please print here such address and account designation.


Signature:


By: _________________________


Printed Name: ______________________


If on behalf of Entity:


Entity Name: ___________________


Signatories Position with Entity: ___________________


Beneficial Owner of Shares Owned by Entity: _____________________
 
Address: ____________________________________________________________


Tax Id Number: ______________________________


Telephone Number:  (          ) - _____ - _______

 
 

--------------------------------------------------------------------------------

 